                           Case: 19-10041                              Doc: 13-3                         Filed: 01/24/19                               Page: 1 of 1

                                 Ill~~ Ill! I~ 1~1 1 1 1 1~ IIUI~ 111111~ II~ Ill! 1~1 1 ~1 ~1111111~111111~1111 mIll~ ~UIIII~Iilllll~~ lmll~ll~lll!llil Ill
 lJ Rl5tlJnited"                                                                                                                                                                          C
                                                    CHANGE IN TERMS AGREEMENT
  Principal
 $80,000.00          I Loan Date  Maturity
                      09-25-2014 09-25-2017
                                           I                             I   OOOOOOO
                                                                                    Loan No
                                                                               9000242
                                                                             XXXXXXXX                            I         Call/ Coli
                                                                                                                                                    I          Account
                                                                                                                                                                            I
                                                                                                                                                                            Officer
                                                                                                                                                                            CMO
                                                                                                                                                                                      I   Initials

    References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item.
                              Any item above containing "***" has been omitted due to text length limitations.

Borrower:      RTS Construction, LLC                                                                      lender:                    First United Bank and Trust Co.
            XXXXXXXXXX
              2512 E Hills Dr                                                                                                        South OKC Community Bank
               Moore. OK 73160-8979                                                                                                  10731 S Western Ave
                                                                                                                                     Oklahoma City, OK 73170


 Principal Amount: $80,000.00                                                                                                                   Date of Agreement: October 24, 2017
 DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory note dated 09-25-2014 In the principal amount of $80,000.00 with the maturity date
 of 09-25-2017. Current principal balance of $74,520.12.

 DESCRIPTION OF CHANGE IN TERMS. It is agreed by and between borrower and lender that the maturity date of 09-25-2017 will be modified
 and extended to be due 11-25-2017, the new maturity date. In addition, borrower agrees to continue monthly interest payments until new
 maturity date, next payment due 10-25-2017.
 Fees and Charges: Late fees--not paid--$24.50.
 Release of Claims. Borrower hereby RELEASES, RELINQUISHES and forever DISCHARGES Lender. its agents, officers, directors, employees
 and representatives of and from any and all claims, demands, actions and causes of action of any and every kind or character, whether known
 or unknown, present or future, which Borrower may have against Lender, its agents, officers, directors, employees and representatives arising
 out of or with respect to any and all transactions relating to the Note and the Security Documents occurring prior to the date hereof.

 CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of the original obligation or obligations, including all
 agreements evidenced or securing the obligation(s), remain unchanged and in full force and effect. Consent by Lender to this Agreement does
 not waive Lender's right to strict performance of the obligation(s) as changed, nor obligate Lender to make any future change in terms. Nothing
 in this Agreement will constitute a satisfaction of the obligation(s). It is the intention of Lender to retain as liable parties all makers and
 endorsers of the original obligation(s), including accommodation parties, unless a party is expressly released by Lender in writing. Any maker o~
 endorser, including accommodation makers, will not be released by virtue of this Agreement. If any person who signed the original obligation
 does not sign this Agreement below, then all persons signing below acknowledge that this Agreement is given conditionally, based on the
 representation to Lender that the non-signing party consents to the changes and provisions of this Agreement or otherwise will not be released
 by it. This waiver applies not only to any initial extension, modification or release, but also to all such subsequent actions.


 PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS AGREEMENT.                                                                                  BORROWER
 AGREES TO THE TERMS OF THE AGREEMENT.

 BORROWER:




                                                                   RTS


                                   l.a""rPro, Ver. 17.2.10.037 Copr. O+H USA CorporaUon 1997,2011. All Righlf Reserved. ·OK C:\!.as&rpro\CFI\LPLID20C.FC TR-82831 PR-2410
